MoOlaiN, J.

(dissenting). — The majority of the court concede that a substantial compliance with the provisions of the statute is all that is necessary to render a plat valid, and, in my judgment, the plat in question sufficiently complies with the statutory requirements. It must be understood that what is set out in the majority opinion is only a portion of the plat. It appears from the record that the course of Fourteenth street (the next street northeast of Thirteenth street and parallel with it) is determined by four different stones indicated on the plat, and referred to in the surveyor’s notes accompanying the plat and recorded with it. Moreover, the direction of other streets is established by reference to connecting streets in the recorded plat of the city of Cedar Rapids existing at the time this plat was made and filed. There can be no difficulty, then, in determining, as a matter of fact, the courses of the different streets on this jdat; for the plat itself and the notes accompanying it give the number and width of lots in blocks eight, twelve, fourteen and fifteen, shown on the portion of thé plat copied, and other blocks shown on the original plat as introduced in evidence; so that it is plainly apparent that Thirteenth street is parallel with Fourteenth, and that the strip of land in controversy between block fourteen and fractional block thirteen is parallel as to its northeasterly line with Thirteenth street. The width of the other streets on the plat *552is also designated, or easily determinable, from the data given on the plat itself and in the notes accompanying it. The surveyor further recites in his notes that "at the corners of blocks marked ‘stone’ there is a good substantial stone planted in compliance with the law; at all the other front corners of all the lots there are good substantial oak stakes, well driven; at all the corners of alleys on outside of blocks there are oak stakes, well driven.” That iu making this statement the surveyor had in mind the lots and alley of fractional block thirteen appears from the recital in his notes that "fractional blocks numbers ten, thirteen, sixteen, and seventeen are fractional as shown on plat.” These recitals are made to show compliance with the statutory provisions referred to in the majority opinion. The fact that no stone is shown to have been planted on the lines of the strip in controversy is not significant as to the intention to designate it as a street, for there is the same omission as to other strips which are otherwise clearly described as streets, nor is the failure to give the width iu feet and inches controlling as to such intention, for the statute directs that the. width shall be given "when practicable.” The location of stakes at each front lot corner, as shown on the plat, is just as definitely fixed as by a specific recital as to each stake. That the plat is made in substantial compliance with the statute must, I think, be conceded, and it must therefore be deemed effectual for all the purposes of a idat, so far as the intention of the owner can be ascertained therefrom. This plat, then, shows the strip of land in controversy, with a course determined by the line of block fourteen, and lying between that block and the northeasterly line of block thirteen, by a stake at the northeast corner of lot five (the corner of the block), and another stake at the alley in the middle of the block. The width of this strip is then determinable in two ways: First, by the fact that it appears by tbe plat to be of the same width as other *553.streets there described as eighty feet wide; and, second, .by the fact that it lies between block fourteen and fractional block thirteen, the lines of which are fixed by stakes in the ground.
We have no question before us as to any possible discrepancy between the width indicated by the lines of the ■ plat and the stakes as set in the ground. • If any controversy should arise as to the southwesterly boundary of this .strip, it will have to be determined as other questions are determined which depend upon the location of fixed monuments. The stakes placed by the surveyor to mark the boundary of block thirteen were fixed monuments in the •same sense as the stones described in the plat and notes. The plat is to be made according to a survey, and is to refer to monuents fixed by the surveyor. It is a map. The lines and figures thereof and the monuments therein .referred to represent something, and speak for themselves. .See Taraldson v. Lime Springs, 92 Iowa, 187. The plat and notes, then, do describe the strip of land in controversy ■.as to its dimensions and location, and this description by monuments would be sufficient to support a conveyance. The only question, then, is whether the method of design.ation thereof indicates that it is “set apart for public use” in such manner that the filing and recording of the plat '“is equivalent to a deed in fee simple” of this strip to the ■ city for a street, as provided in-Kevision 1860, section 1021. In other words, the controversy now is whether the strip of land which is conceded to exist, and which is marked on the plat as bounded on the northeast by block fourteen, ■and on the southwest by the so-called fractional block •thirteen, and which connects at one end with a street . marked on the plat as First avenue, and extends in a ■southeasterly direction to the limits of the plat, belongs to -the city of Cedar Eapids as a street by virtue of a dedication indicated by the plat, or whether, for want of any indication of an intention to dedicate, it is the property of *554Coe College. The strip in question is marked on the plat just as other strips which are conceded to be indicated as streets. If the intention of the owner was that it should be held for sale or use in some other manner than as a street, would he not have separated it by some line or mark at the southwesterly end from First avenue, and at the southeasterly end from Second avenue?. So far as any lines or marks on the plat are to be considered as of significance, the person who drew it could not more aptly have indicated the intention that the strip in controversy should be-a street. The only possible objections to recognizing this strip as a street are that it is not named, and that it does-not have full connection at the southeasterly end with Second avenue, which is indicated on the plat as a street-with which it should make connection in order to furnish a thoroughfare from Second avenue to First avenue. But, as to the second of these objections, I think that it is of no-importance, for the reason that the strip is indicated as a street so far as the territory covered by the plat extends. If the owner of the territory south of that covered by the plat should choose to file a plat of that territory to correspond with this plat, then the strip would be continued as a street, and would fully connect with Second avenue. No further connection than that made was possible in this-plat, for the strip extends apparently as a street as far as-the plat extends.
As to the objection that the street is not named, I have-only to say that that consideration does not seem to me to-be controlling. That it might be left to be named at a subsequent time, either by the dedicator or the city, I think too plain to admit of elaboration. In other words,. I cannot get away from the position that the plat shows-a strip of land designated as a street just as other strips of’ land in the plat are designated as streets or parts of streets; that the location of this strip is definitely established; and that looking at the plat as a whole, and the *555designation of this strip as indicated by the plat, no doubt is left in the mind of any reasonable person that the intention was that this strip should be a street. For these reasons I feel compelled to dissent from the conclusions reached by the majority of the court, and think that the decree of the lower court should be affirmed.
■ I am authorized to say that Mr. Chief Justice Bishop concurs in the views here expressed.